DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-4, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suh et al. (US 2010/0187676, hereinafter Suh) in view of Scanlan (US 2013/0168849, hereinafter Scanlan) and further in view of PABST et al. (2015/0194388, hereinafter Pabst).	 
With respect to claim 1, Suh discloses an integrated circuit (IC) package structure (fig. 2), comprising:
a chip (10);
a redistribution layer (RDL) structure (30) provided on the chip and be electrically
connected thereto, wherein a plurality of outer side surfaces of the chip is flush with a plurality of outer side surfaces of the RDL structure (para 0037; redistribution lines 30 can be formed flush with side surfaces 5 of the semiconductor chip 10).
Suh does not explicitly disclose a molding compound structure provided on outer surfaces of the chip and the RDL structure.
In an analogous art, Scanlan discloses a molding compound structure provided on outer surfaces of the chip and the RDL structure (para 0025; encapsulating the die unit and RDL structure in a fan-in structure by mold compound).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh’s disclosed invention by adding Scanlan’s disclosure in order to protect the semiconductor package.
Suh/Scanlan does not explicitly disclose an electromagnetic interference (EMI) shielding structure provided on outer surfaces of the molding compound structure.
In an analogous art, Pabst discloses an electromagnetic interference (EMI) shielding structure provided on outer surfaces of the molding compound structure (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claim 2, Suh does not explicitly disclose wherein the molding compound structure includes: a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces of the RDL structure ; and a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer.
In an analogous art, Scanlan discloses wherein the molding compound structure includes: a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces of the RDL structure (para 0025) ; and a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer (para 0025).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh’s disclosed invention by adding Scanlan’s disclosure in order to protect the semiconductor package.
	With respect to claim 3, Suh/Scanlan does not explicitly disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surface and a bottom surface of the second molding compound layer.
In an analogous art, Pabst discloses wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surface and a bottom surface of the second molding compound layer (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claim 4, Suh/Scanlan/Pasbst discloses the IC package structure according to claim 1, 
Suh does not explicitly disclose wherein the molding compound structure includes a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces on the RDL structure.
In an analogous art, Scanlan discloses wherein the molding compound structure includes a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces on the RDL structure (para 0025; encapsulating the die unit and RDL structure in a fan-in structure by mold compound).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh’s disclosed invention by adding Scanlan’s disclosure in order to protect the semiconductor package.
Suh/Scanlan does not explicitly disclose that the EMI shielding structure including a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer.
In an analogous art, Pabst discloses that the EMI shielding structure including a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Suh/Scanlan’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claims 6, 10 and 13, Suh/Scanlan does not explicitly disclose wherein the second molding compound layer is formed with a plurality of through holes, which are extended through the second molding compound layer in a thickness direction thereof; and the first EMI shielding layer filling up the through holes and being connected to the bottom surface of the chip.
In an analogous art, Pabst discloses wherein the second molding compound layer is formed with a plurality of through holes (para 0042), which are extended through the second molding compound layer in a thickness direction thereof (para 0043); and the first EMI shielding layer filling up the through holes and being connected to the bottom surface of the chip (para 0048). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 
With respect to claim 7, Suh does not explicitly disclose wherein the molding compound structure includes: a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces and a top surface of the RDL structure; and an electrical connecting layer provided on the top surface of the RDL structure being partially exposed from the first molding compound layer; a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer 
	In an analogous art, Scanlan discloses a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces and a top surface of the RDL structure (para 0025; mold compound surrounds different components including dies and RDL); and an electrical connecting layer provided on the top surface of the RDL structure being partially exposed from the first molding compound layer (para 0050); a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer (mold compound on the back surface of the die).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh’s disclosed invention by adding Scanlan’s disclosure in order to protect the semiconductor package.
With respect to claim 8, Suh/Scanlan does not explicitly disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer.
In an analogous art, Pabst discloses wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer (para 0042-0043; and 0048). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 	
With respect to claim 11, Suh/Scanlan does not explicitly disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer; and a second EMI shielding layer provided on the first molding compound layer formed on the top surface of the RDL structure and being spaced from the exposed electrical connecting layer.
In an analogous art, Pabst discloses wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer (para 0042-0043; and 0048); and a second EMI shielding layer provided on the first molding compound layer formed on the top surface of the RDL structure and being spaced from the exposed electrical connecting layer (para 0042-0043). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Suh/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 

Response to Arguments
This action is response to applicant's arguments filed on 08/10/2022. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/              Primary Examiner, Art Unit 2816